DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 03/08/2021, with respect to claims 1-25 have been fully considered. Due to the new set of Drawings, the Drawing Objection is withdrawn. Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. However, upon further consideration, the currently amended claims raise new issues which are discussed with the applicant’s representative during an examiner initiated interview. To overcome the possible rejection under 35 U.S.C. 112 (b), examiner proposes amendments to the claims which are disclosed in the following “Examiner’s Amendment” section. Therefore, the rejections and objections addressed in the previous office action has been withdrawn, and with examiner amendment, claims 1-25 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael Doherty on 03/10/2021.
The examiner's amendments are as follows:
(1) Claim 20, line 18, replace “a substrate” with -- the substrate --.

Allowable Subject Matter
Claims 1-25 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a mechanical testing system comprising, in combination with the other recited elements, a second elongated member having an outer end and an inner end wherein the inner end of said second elongated member opposes the inner end of said first elongated member; and a second clamping assembly coupled with said second elongated member, said second clamping assembly including at least one second clamping assembly spring that urges said second clamping assembly away from the inner end of said first second elongated member. 

With regard to Claim 14, the prior arts of the record do not teach or fairly suggest a mechanical testing system comprising, in combination with the other recited elements, a first elongated member including an outer end, an inner end, an outer surface having a cylindrical shape that extends between the outer end to the inner end, and a semi-spherical concave surface at the inner end; a joint interconnecting the inner end of said first elongated member and the inner end of said second elongated member for guiding sliding movement of the semi-spherical concave surface of said first elongated member over the semi-spherical convex surface of said second elongated member as said first and second elongated members move between an extended configuration and a flexed configuration.



Claims 2-13, 15-19 and 21-25 are allowed by virtue of their dependence from Claims 1, 14 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861